In an action to recover damages for wrongful death and conscious pain and suffering, in which liability had been conceded, defendant appeals from so much of a judgment of the Supreme Court, Suffolk County, entered December 8, 1976, as is in favor of plaintiff on the cause of action for wrongful death in the principal amount of $75,000. Judgment reversed, insofar as appealed from, on the law, and new trial granted with respect to the issue of damages only, with costs to abide the event, unless, within 30 days after entry of the order to be made hereon, plaintiff shall serve and file in the office of the clerk of the trial court a written stipulation consenting to *926reduce the verdict to $37,711.75, and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed, without costs or disbursements. In our opinion, the verdict was excessive to the extent indicated herein. Gulotta, P. J., Hopkins, Latham and Cohalan, JJ., concur.